Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 1 of 10 PageID #: 4222




            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
            --------------------------------------------------X
            UNITED STATES OF AMERICA,

                                      Plaintiff,                  10 CR 657 (SJ) (RML)
                             v.


                                                                  MEMORANDUM
                                                                  AND ORDER

            JAMAR WILLIAMS,

                                       Defendant.
            -------------------------------------------------X
            APPEARANCES

            MARK J. LESKO
            Acting United States Attorney
            Eastern District of New York
            271 Cadman Plaza East
            Brooklyn, NY 11201
            By: Erik D. Paulsen
             Nadia I. Shihata
            Attorneys for the Government

            STAMPUR & ROTH
            299 Broadway
            Suite 800
            New York, NY 10007
            By: William J. Stampur
            Attorney for Jamar Williams




                                                            1
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 2 of 10 PageID #: 4223




            JOHNSON, Senior District Judge:

                    Defendant Jamar Williams (“Defendant” or “Williams”) moves this

            court to grant him compassionate release pursuant to 18 U.S.C. §

            3582(c)(1)(A)(i) and the First Step Act. Based on the parties’ submissions and

            the following reasons, Williams’ motion is GRANTED.

               I.      Background
                       A. Underlying Offense

               The Court assumes familiarity with the underlying facts of this case. On

            December 19, 2013, Defendant pled guilty to Counts One and Four of the

            Fourth Superseding Indictment.        Count One charged Williams with

            racketeering in violation of 18 U.S.C. § 1961(c) with predicate acts of (1)

            conspiring to traffic (a) at least one kilogram of heroin, (b) at least five

            kilograms of cocaine and (c) at least 280 grams of cocaine base, as well as (2)

            conspiring to rob a rival drug dealer, as charged in Racketeering Act Nine.

            Count Four charged Defendant with discharging a firearm in connection

            with a narcotics offense in violation of 924(c)(1)(A)(iii). The Court sentenced

            Defendant to a custodial sentence of 60 months on Count One and 120

            months on Count Four to run consecutively for a total term of 180 months.

            Williams has been incarcerated since his arrest on August 27, 2010 and is




                                                  2
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 3 of 10 PageID #: 4224




            scheduled to be released on August 20, 2023. He is currently housed at FCI

            Fort Dix, a low-security facility in New Jersey.

                      B. Compassionate Release Petition

               Williams is diagnosed as obese (a BMI Index over 30) and suffers from

            asthma and Type-2 diabetes mellitus—all conditions that place him at an

            elevated risk of serious illness or death from COVID-19.

               Williams’ institutional record suggests he has taken his rehabilitation

            seriously. While incarcerated, Williams, obtained his GED and participated

            in an Apprenticeship for Culinary Arts. Defendant has also worked as a cook

            at FCI Fort Dix, receiving glowing praise from his supervisors.       One

            supervisor describes Williams as a “model inmate” and reports that Williams

            is “consider [sic] one of our top workers here at FCI Fort Dix on the

            Westside.” Another supervisor writes that he would “hire inmate Williams

            in any Food Service Establishment.” (Dkt. No. 538, Ex. C.)

               Upon release, Williams has secure and stable housing with his fiancée

            and an offer of employment at the company of a close friend. (Dkt. No. 538,

            Exs. J & E.) Williams has also maintained close relationships with friends

            and family members who have pledged to support him through his reentry.

            (Dkt No. 538, Exs. E-J.)



                                                  3
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 4 of 10 PageID #: 4225




               In addition, FCI Fort Dix, the facility where Williams is incarcerated, is

            grappling with a severe outbreak of COVID-19. As of December 31, 2020,

            FCI Fort Dix has over 586 confirmed positive cases of COVID-19, more than

            any other Bureau of Prisons (BOP) facility in the country. (Dkt. No. 540.)

            This number represents a steep incline compared to the nine active

            confirmed cases referenced in the Government’s briefing only two months

            before. (Dkt. No. 534.) The contrast between these confirmed case numbers

            show not only that COVID-19 is present at FCI Fort Dix, but also is spreading

            uncontrollably.

                       C. Discussion

                   To modify an imposed term of imprisonment under the relevant

            subsection of Section 3582, a sentencing court must find that A) petitioner

            has exhausted administrative remedies; B) extraordinary and compelling

            reasons warrant such a reduction; C) such a reduction is consistent with

            applicable policy statements issued by the Sentencing Commission; and D)

            the reduction is consistent with the sentencing factors set forth in Section

            3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i).

                   A. Exhaustion of Administrative Remedies

                   A defendant is considered to have exhausted all administrative

            remedies in an application for compassionate release following a denial by

                                                    4
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 5 of 10 PageID #: 4226




            the BOP or the lapse of 30 days from the receipt of such a request by the

            warden, whichever is sooner. 18 U.S.C. § 3582(c)(1)(A). Williams filed a

            compassionate release request through appropriate channels at the BOP on

            August 25, 2020. His request was denied on September 21, 2020 and thus the

            motion is now properly before this Court. 1

                    B. Extraordinary and Compelling Circumstances

                    The Sentencing Commission defines extraordinary and compelling

            circumstances to include a defendant’s medical condition, age, family

            circumstances, or other reasons that alone or in combination with these

            circumstances are extraordinary and compelling. See U.S.S.G. § 1B1.13 App.

            Note 1(A)(i).       Most relevant to Williams, Note 1(A) provides that

            compassionate release may be warranted if the defendant “suffer[s] from a

            serious physical or medical condition” which “substantially diminishes the

            ability of the defendant to provide self-care within the environment of a

            correctional facility and from which he or she is not expected to recover.” Id.

                    Numerous courts in this District have found that health characteristics

            that place an individual at an elevated risk of serious illness or death from




            1Defendant filed the instant motion pro se on September 3, 2020. The Court deferred ruling
            on the motion until defendant exhausted his administrative remedies. The Court also
            appointed counsel.

                                                        5
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 6 of 10 PageID #: 4227




            COVID-19 can constitute extraordinary and compelling circumstances in the

            context of the current pandemic. See, e.g., United States, v. Dowtin, 10-CR-657

            (SJ), ECF No. 529 (E.D.N.Y. Aug. 19, 2020); United States v. Copeland, 03-CR-

            1120 (FB), ECF No. 312 (E.D.N.Y. May 19, 2020); United States v. Sedge, 16-CR-

            537 (KAM), 2020 WL 2475071 (E.D.N.Y. May 13, 2020); United States v. Hinton,

            17-CR-432 (BMC), ECF No. 167 (E.D.N.Y. May 12, 2020); United States v.

            Asaro, No. 17-CR-127 (ARR), (E.D.N.Y. Apr. 17, 2020). Additionally, more

            than a dozen district courts around the country have recently held that they

            have the authority to determine what constitutes “other reasons,” under §

            1B1.13, suggesting an even broader authority to determine what

            circumstances are extraordinary and compelling. See United States v. Haynes,

            2020 WL 1941478, 14 (E.D.N.Y. April 22, 2020) (collecting cases).

                   This Court finds that Williams’ serious medical Indeed, the

            government concedes as much. Though the Court takes note of the BOP’s

            efforts to protect its staff and inmates, it rejects the Government’s argument

            that Williams is not at imminent risk of developing COVID-19. The incidence

            of COVID-19 at FCI Fort Dix is increasing at “an alarming rate” despite the

            imposition of restrictive practices meant to slow the spread. United States v.

            Avery, 14-CR-810 (JMF) (S.D.N.Y. Nov. 16, 2020); see also Dkt. No. 540.

            Accordingly, the Government cannot seriously contend that Williams is not

                                                  6
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 7 of 10 PageID #: 4228




            at imminent of risk of contracting COVID-19, and, based on his medical

            conditions, suffering serious illness or death at FCI Fort Dix.

                   C. Danger to the Community

                   The relevant Sentencing Commission Policy Statement requires this

            Court to consider whether the defendant is a danger to the community. See

            U.S.S.G. § 1B1.13(2). In doing so, the Court considers the following factors:

            1) the nature and circumstances of the offense; 2) the weight of the evidence

            against the person; 3) the person’s history and characteristics; and 4) the

            nature and seriousness of the danger to any person or the community that

            would be posed by the person’s release. See 18 U.S.C. § 3142(g).

                   Williams was convicted of a serious drug trafficking and firearm

            offense. His conduct was not aberrational but part of a pattern of criminal

            activity related to his membership in a violent set of the Bloods street gang,

            the “Nine-Trey Gangsters.” The gang terrorized its community with near

            impunity for over a decade. As a member of the gang, Williams trafficked

            in narcotics and committed violent acts. For his crimes, Williams received

            an appropriately serious sentence of 180 months of incarceration.

                   At sentencing, the Court encouraged Williams to make the most of his

            time in prison for himself and for his family. By all accounts, it appears he

            has done so. In addition to maintaining regular employment, Williams has

                                                   7
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 8 of 10 PageID #: 4229




            taken advantage of numerous educational, rehabilitative, and occupational

            programs. Indeed, Williams’ placement in FCI Fort Dix, a low-security

            facility, is itself evidence of his rehabilitation. While, “rehabilitation of the

            defendant is not, by itself, an extraordinary and compelling reason for

            purposes of this policy statement,” U.S.S.G. § 1B1.13, app. n.3, it is certainly

            relevant to assessing the danger he poses to the community and “highly

            relevant to several of the § 3553(a) factors.” See Pepper v. United States, 562

            U.S. 476, 491 (2011).

                   As serious as Williams’ criminal history is, it is inextricably

            intertwined with the traumatic environment he was exposed to as a child and

            young adult. (PSR ¶ 126.) His demonstrated rehabilitation record suggests

            that leaving his environment behind allowed him to mature and reprioritize

            his life. Further, the release plan he has put forward, which includes stable

            housing and employment, gives this Court confidence that he will be well-

            supported when released and will not return to the toxic environment of his

            youth. Accordingly, the Court finds that Williams has demonstrated that his

            release would not pose a danger to the community. See 18 U.S.C. § 3142(g);

            18 U.S.C. § 3553(a)(2)(c).




                                                   8
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 9 of 10 PageID #: 4230




                   D. Section 3553(a) Factors

                   Finally, the Court must consider the factors set forth in Section

            3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i). Here, the Court considers, inter alia,

            “the need to avoid unwarranted sentence disparities among defendants with

            similar records who have been found guilty of similar conduct.” 18 U.S.C. §

            3553(a)(6). In August, the Court granted compassionate release to

            defendant’s co-conspirator, James Dowtin. See United States, v. Dowtin, 10-

            CR-657 (SJ), ECF No. 529 (E.D.N.Y. Aug. 19, 2020). The two men have similar

            records and were found guilty of similar conduct. Both were incarcerated as

            the result of an NYPD and FBI investigation of the Nine-Trey gangsters. As

            the investigation revealed, the men were longtime associates and members

            of the Nine-Trey Gangsters who trafficked drugs and used extreme violence

            to control the drug trade in their neighborhood.

                   The Court also considers the need for specific and general deterrence.

            See § 3553(a)(2)(c). Williams has served approximately 144 months of his 180-

            month sentence. As outlined above, Williams’ current custodial sentence is

            no longer necessary and releasing him with less than 36 months left in his

            sentence will by no means undermine general deterrence. See United States

            v. El-Hanafi, 2020 WL 2538384, at *5 (S.D.N.Y. May 19, 2020) (finding that

            releasing defendant convicted of material support for Al Qaeda “33 months

                                                   9
Case 1:10-cr-00657-SJ-RML Document 541 Filed 04/27/21 Page 10 of 10 PageID #: 4231




                                               signed Sterling Johnson, Jr., U.S.D.J.
